AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                            FILED
                                                                                                             NOV -6 2019
                                     UNITED STATES DISTRICT Co
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA
                                                                       (For Revocation of Probation or Supervised Releas )
                                                                       (For Offenses Committed On or After November 1, 1987)
                                V.

          FABIAN AZPEITIA MORGAN (1)                                      Case Number:        12CR2946 MMA

                                                                       FRANK MORELL
                                                                       Defendant's Attorney
REGISTRATION NO.                34125298
•-
THE DEFENDANT:
D admitted guilt to violation of allegation(s) No.           1-2
D
                                                           ------------- after denial of guilty.
     was found guilty in violation ofallegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following; alleg;ation(s):

Allegation Number                 Nature of Violation

              1                   Enter and Complete a Residential Drug Treatment Program
              2                   Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control Act)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                       HON. MICHAEL M. ANELLO
                                                                       UNITED STATES DISTRICT JUDGE
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                FABIAN AZPEITIA MORGAN (1)                                               Judgment - Page 2 of 2
CASE NUMBER:              12CR2946 MMA

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      12CR2946 MMA
